Citation Nr: 0209812	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-08 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
alopecia.


FINDING OF FACT

The veteran did not incur additional disability secondary to 
surgery, which occurred on June 21, 1996.  


CONCLUSION OF LAW

Payment of compensation benefits for alopecia is not 
warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the January 1999 rating decision 
on appeal, the May 1999 statement of the case, and the May 
2000 and July 2000 supplemental statements of the case, the 
RO informed the veteran of the evidence necessary to 
establish compensation under the provisions of 38 U.S.C.A. 
§ 1151 for alopecia.  In the July 2000 supplemental statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claim.  The Board is aware that 
in the May 1999 statement of the case, the RO provided the 
veteran with the law that was in effect prior to October 1997 
regarding claims for compensation under the provisions of 
38 U.S.C.A. § 1151.  However, the RO corrected its error in 
the July 2000 supplemental statement of the case by providing 
the veteran with the current law in effect.  Correspondence 
copies of the above-mentioned determinations were mailed to 
the veteran and his accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, following the passage of the VCAA, the RO sent 
a letter to the veteran in February 2001, wherein it informed 
the veteran of the evidence that it had of record pertaining 
to his claim and of the evidence necessary to establish 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
RO offered to assist the veteran in obtaining any additional, 
relevant evidence.  In March 2001, the veteran submitted a 
statement, wherein he indicated that he had no additional 
records to submit at that time.

As to assisting the veteran in obtaining relevant records, 
the RO obtained the hospitalization summary report and the 
surgery report from the June 1996 surgery.  The veteran 
denied having received any private treatment for the 
alopecia.  The veteran has not alleged that there are any 
additional medical records related to treatment for alopecia 
that have not been associated with the claims file.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran claims that he developed a patch of hair loss as 
a result of surgery he underwent at the VA Medical Center in 
Seattle, Washington, in June 1996.  Specifically, he states 
that prior to undergoing the June 1996 surgery, he did not 
have any hair loss and that since the surgery, he had 
developed a patch of hair loss on the left side of his head.  

The record reflects that in June 1996, the veteran underwent 
a translabyrinthine removal of right vestibular schwannoma.  
The hospitalization summary report does not indicate any 
patch of alopecia during the veteran's hospitalization, to 
include at discharge.

A February 1997 VA examination report shows that the veteran 
reported that following his surgery in June 1996, he 
developed hair loss over an area in the back of his head.  He 
stated that some hair had grown back but that he still had a 
bald area.  The examiner noted that there was a diamond-
shaped area of alopecia on the posterior left side of the 
head.  He entered a diagnosis of status post operation for 
right acoustic neuroma with residuals of an area of alopecia 
of the scalp.

An April 1999 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  The 
veteran reported that he had suffered a patch of hair loss at 
the left posterior parietal area, which he attributed to his 
surgery.  He stated that he noticed this patch of hair loss 
during the 7-to-10-day hospitalization period after his 
surgery.  The examiner noted that the veteran did not 
complain of decreased sensation or numbness to the patch or 
give a history of redness, swelling, or other symptoms that 
would indicate an infection at the site of the bald patch.  
The examiner noted that there was a 3.5 x 2.5 centimeter 
oval-shaped area of alopecia at the left posterior parietal 
area.  He made other findings about the patch and stated the 
following opinion:

As noted in the physical exam section, 
there is an area of abnormal hair loss 
with an aspect of cosmetic deformity.  
This type of hair loss would be unusual 
for the type of surgery described.  I can 
find no reference in the patient's 
history or medical records that would 
indicate any trauma to the left posterior 
parietal area that could possibly be 
responsible for the area of scarring 
alopecia.

A February 2000 informal conference shows that the veteran 
appeared for a personal hearing with the Decision Review 
Officer (DRO).  The DRO stated that after discussion with the 
veteran and his representative, they agreed to have an 
informal conference.  The veteran's representative had noted 
that the veteran had had two examinations-one establishing 
that the veteran's patch of alopecia was a residual of the 
surgery and the other not finding such a relationship.  It 
was agreed that the veteran would undergo another examination 
for a definitive opinion.

In a March 2000 VA examination report, the examiner stated 
that the veteran had reported he had noticed a bald patch on 
his head on approximately June 22, 1996.  The veteran stated 
that initially he had pruritus over the bald area and some 
tenderness, but that through the years these symptoms had 
subsided.  The examiner noted that he had gone through the 
claims file.  He stated that physical examination revealed an 
area of alopecia that was 3 x 3.5 centimeters in size.  The 
examiner noted that in general, the veteran's hair over the 
other areas of the scalp appeared normal.  The examiner 
entered a diagnosis of alopecia areata and stated that the 
etiology was undetermined.  He added that, "There is no 
evidence that this skin condition is related to his surgery 
for acoustic trauma on 6-20-96 or to other causes."

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, as in this case, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) (2001) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
warranted for the continuance or natural progress of a 
disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

This section of title 38 of the United States code was 
amended by Pub. L. No. 104-204, effective October 1, 1997, to 
limit the payment of compensation or dependency and indemnity 
compensation for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The Board notes that the veteran's claim was 
filed after October 1, 1997 (he filed his claim in June 
1998).  Therefore, the amended law is applicable to this 
compensation claim.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for alopecia.  The reasons follow.

Evidence that supports the veteran's claim is the finding 
reported in the February 1997 examination report.  There, the 
examiner essentially implied that the residuals of alopecia 
were the result of the operation for the right acoustic 
neuroma.  However, the examiner gave no indication for the 
basis of his opinion; rather, he made the conclusion without 
any substantiation for the opinion.

The evidence against the veteran's claim are the two medical 
opinions, dated in April 1999 and March 2000, wherein the 
examiners made determinations that the veteran did not 
develop the alopecia as a result of the June 1996 surgery.  
Each had an opportunity to review the record and found that 
there was no evidence in the record to establish a 
relationship between the June 1996 surgery on the right ear 
and the patch of alopecia on the back side of the veteran's 
scalp.

The Board finds that the April 1999 and March 2000 
examination reports outweigh the February 1997 examination 
report.  In the February 1997 examination report, the 
examiner did not indicate why he believed that there was a 
relationship between the veteran's alopecia and the June 1996 
surgery.  Additionally, he did not indicate that any fault on 
behalf of VA was what caused the alopecia or that the 
alopecia was not reasonably foreseeable.  The examiners who 
conducted the April 1999 and March 2000 each independently 
examined the veteran and reviewed the record and determined 
that there was no relationship between the alopecia and the 
June 1996 surgery that was performed at VA.  The Board finds 
that these two, independent opinions, when read together, 
establish a basis to give more probative weight to their 
findings of there being no relationship than to the finding 
made by an examiner supportive of the veteran's assertions 
but who did not give a basis for his finding.  Again, two, 
different examiners both reached the same conclusion based 
upon review of the claims file and examination of the veteran 
and each supported his findings.  In the February 1997 
examination report, the examiner simply implied a 
relationship and did not provide substantiation for his 
diagnosis.

Although the veteran has asserted that the alopecia developed 
as a result of the surgery he underwent at the VA Medical 
Center in Seattle, Washington, he has not shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  
Therefore, he is not competent to make a determination as to 
the cause of the alopecia.  

Accordingly, the Board has determined that the preponderance 
of the evidence is against the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
alopecia.  The Board has based its determination on the April 
1999 and March 2000 medical opinions, which found no 
relationship between the June 1996 surgery and the subsequent 
development of alopecia.  The preponderance of the evidence 
is against the veteran's claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for alopecia is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

